*668Opinion by
Dowdell, J.
*667The bill in this case was filed by the appellee, Aaron Simon, against the appellant, Adelheid Simon, his wife, asking for a divorce, on the ground of voluntary abandonment. The respondent filed an answer, in which she admitted the voluntary abandonment, but set up adul*668tery on the part of the husband, and prayed that her answer be taken as a cross-bill and that she be granted a divorce. On motion of the complainant, the chancellor rendered a decree dismissing the original bill without prejudice. After the dismissal of the original bill and on the submission of the cross-bill upon the pleadings and proof, the chancellor rendered a decree denying the relief prayed for. From this decree the cross complainant appeals and assigns the rendition thereof as error.
The decree is affirmed.